                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 1 of 7



                                                  1
                                                       Paul Swenson Prior, Esq.
                                                  2    Nevada Bar No. 9324
                                                       Theresa L. Guerra, Esq.
                                                  3    Nevada Bar No. 15235
                                                       SNELL & WILMER L.L.P.
                                                  4    3883 Howard Hughes Parkway, Suite 1100
                                                       Las Vegas, NV 89169
                                                  5    Telephone: (702) 784-5200
                                                       Facsimile: (702) 784-5252
                                                  6    Email: sprior@swlaw.com
                                                              tguerra@swlaw.com
                                                  7
                                                       Attorneys for Defendant Lowe’s Home Centers, LLC
                                                  8
                                                  9                                 UNITED STATES DISTRICT COURT
                                                 10                                     DISTRICT OF NEVADA
                                                 11
                                                       SAMUEL DOMINGO, an individual,                 Case No.
                                                 12
                                                                       Plaintiff,
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                                  v.                                  NOTICE OF REMOVAL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                       LOWE’S HOME CENTERS, LLC, a Foreign
                          L.L.P.




                                                 15    Limited Liability Company; DOES 1 through
                                                       25, inclusive; ROE CORPORATIONS 1
                                                 16    through 25, inclusive,

                                                 17                    Defendants.

                                                 18
                                                      TO:       THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
                                                 19
                                                                PLEASE TAKE NOTICE THAT Defendant Lowe’s Home Centers, LLC (“Lowe’s”), a
                                                 20
                                                      North Carolina limited liability company pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 hereby
                                                 21
                                                      removes to this Court Case No. A-21-827877-C, bearing the above caption and currently pending
                                                 22
                                                      in Department 11 of the Eighth Judicial District Court, Clark County, Nevada (the “Action”).
                                                 23
                                                      Removal is warranted because this is a diversity action over which this Court has original
                                                 24
                                                      jurisdiction under 28 U.S.C. §1332 and all other requirements for removal have been met.
                                                 25
                                                      I.        RELEVANT PROCEDURAL BACKGROUND
                                                 26
                                                                On September 28, 2020, Plaintiff Samuel Domingo (“Plaintiff”) filed a Charge of
                                                 27
                                                      Discrimination (the “Charge”) with the Nevada Equal Rights Commission (“NERC”). On October
                                                 28


                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 2 of 7



                                                  1   19, 2020, the NERC closed Plaintiff’s case because the Plaintiff had sought a Right to Sue letter
                                                  2   from the Equal Employment Opportunity Commission (“EEOC”). On December 22, 2020, the
                                                  3   EEOC issued its Notice of Right to Sue to Plaintiff. On January 14, 2021, Plaintiff filed a
                                                  4   Complaint initiating the Action (the “Complaint”). A true and correct copy of the Complaint is
                                                  5   attached hereto as Exhibit A. Plaintiff served Lowe’s a Summons and Complaint on February 3,
                                                  6   2021. A true and correct copy of the Summons and Complaint are attached hereto as Exhibit B.
                                                  7   A true and correct copy of the docket for the Action is attached hereto as Exhibit C.
                                                  8   II.       NATURE OF COMPLAINT
                                                  9             Plaintiff’s Complaint seeks monetary damages. Plaintiff alleges race and national origin
                                                 10   discrimination and retaliation related to conflicts he experienced while working at Lowe’s. Plaintiff
                                                 11   alleges, inter alia, he is entitled to damages for his mental and emotional distress, attorney’s fees,
                                                 12   and other damages in excess of $15,000. Plaintiff’s Charge demands back pay for two years at a
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   rate of $17.79/hour.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14             The causes of action asserted in the Verified Complaint are: (1) Race and National Origin
                      775-785-5440
                          L.L.P.




                                                 15   Discrimination/Violation of NRS Chapter 613; and (2) Retaliation in violation of NRS Chapter
                                                 16   613.
                                                 17   III.      BASIS FOR REMOVAL
                                                 18             Pursuant to 28 U.S.C. §1441(a), “any civil action brought in a state court of which the
                                                 19   district courts of the United States have original jurisdiction, may be removed by the defendant or
                                                 20   the defendants, to the district court of the United States for the district and division embracing the
                                                 21   place where such action is pending.” As discussed herein, this action is removable under 28 U.S.C.
                                                 22   §1441(a) because the district court has original jurisdiction under 28 U.S.C. § 1332 (diversity),
                                                 23   venue is proper in the District of Nevada, and this Notice of Removal is timely filed.
                                                 24             A.     Complete Diversity Exists Among the Parties.
                                                 25             The Action satisfies 28 U.S.C. § 1332(a)(2)’s requirement that civil actions be between
                                                 26   citizens of a State and citizens or subjects of a foreign state. There is complete diversity between
                                                 27   the parties, as described below.
                                                 28             Plaintiff: The Complaint alleges that Plaintiff is a resident of Clark County, Nevada. Ex. A

                                                                                                        -2-
                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 3 of 7



                                                  1   (Compl.) ¶ 1. Plaintiff is therefore a citizen of the State of Nevada for the purposes of determining
                                                  2   diversity jurisdiction.
                                                  3             Defendant: The Complaint correctly alleges that Lowe’s is a Foreign Limited Liability
                                                  4   Company.         Id. ¶ 2.   Lowe’s is incorporated in North Carolina, where it also maintains its
                                                  5   headquarters. Lowe’s is therefore a citizen of the State of North Carolina for the purposes of
                                                  6   determining diversity jurisdiction.
                                                  7             Defendant Does and Roes 1 through 25: The Complaint alleges that Plaintiff does not know
                                                  8   the true names and capacities of defendants sued as Does 1 through 25 and Roe Corporations 1
                                                  9   through 25 and therefore sues those defendants by fictitious names. Id. ¶ 3. “In determining
                                                 10   whether a civil action is removable on the basis of [diversity jurisdiction], the citizenship of
                                                 11   defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b).
                                                 12             As Plaintiff is a citizen of the State of Nevada and the non-fictious Defendant Lowe’s is a
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   citizen of the State of North Carolina, complete diversity exists between the parties.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14             B.       The Amount in Controversy Requirement Is Satisfied.
                      775-785-5440
                          L.L.P.




                                                 15             The Action satisfies the $75,000 amount in controversy requirement under 28 U.S.C.
                                                 16   § 1332(a). Plaintiff alleges that Lowe’s has discriminated and retaliated against him, resulting in
                                                 17   his termination.       Front and back pay are available damages for employees who have been
                                                 18   discriminated against by employers in violation of NRS Chapter 613. See Gotthardt v. National
                                                 19   R.R. Passenger Corp., 191 F.3d 1148, 1154-55 (9th Cir. 1999) (explaining that remedies for Title
                                                 20   VII claims include back pay and front pay, and that there is no cap on damages for front pay); see
                                                 21   NRS 613.432 (providing that all remedies available under Title VII are also available under NRS
                                                 22   Chapter 613); see Stewart v. SBE Entertainment Group, LLC, 239 F. Supp. 3d 1235, 1246 n. 16
                                                 23   (D. Nev. 2017) (explaining that Nevada law governing unlawful employment practices, set forth in
                                                 24   NRS Chapter 613 is “almost identical” to Title VII, and therefore, courts apply the same analysis
                                                 25   to both). Relevant remedies also include compensatory damages such as “future pecuniary losses,
                                                 26   emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other
                                                 27   nonpecuniary losses” along with punitive damages. See 42 U.S.C. § 1981a(b)(3).
                                                 28

                                                                                                        -3-
                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 4 of 7



                                                  1             Plaintiff has claimed that he is entitled to two years of back pay1; however, as a full-time
                                                  2   worker at $17.79/hour, two years of back pay totals approximately $71,926.40. Front pay from the
                                                  3   time that Plaintiff was fired until the present—about 29 weeks—totals approximately $20,636.40.
                                                  4   Front and back pay alone exceed the jurisdictional threshold by totaling $92,562.80. This does not
                                                  5   include time off, benefits, Plaintiff’s claims for attorneys’ fees, and “interest thereon at the legal
                                                  6   rate until paid in full” (Compl. pg. 7 ¶¶ 2 and 3), Plaintiff’s claims for emotional distress,
                                                  7   compensatory damages, or punitive damages.
                                                  8             C.      Venue is Proper in the District of Nevada.
                                                  9             Venue is proper in the District of Nevada because it is the “district and division embracing
                                                 10   the place where [this] action is pending.” 28 U.S.C. §1441(a). The Action is pending in the Eighth
                                                 11   Judicial District Court of the State of Nevada in and for the County of Clark. This Court includes
                                                 12   and embraces Clark County. See 28 U.S.C. §108. This Court is therefore the proper Court to which
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   the action should be removed. See 28 U.S.C. §1441(a).
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14             D.      Removal is Timely.
                      775-785-5440
                          L.L.P.




                                                 15             A notice of removal must be filed within 30 days after service of the pleading which makes
                                                 16   the defendant a party to the state action. 28 U.S.C. § 1446(b). The thirty-day period for removal
                                                 17   does not begin to run until a party has received a copy of the Complaint and has been properly
                                                 18   served. See Murphy Brother, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).
                                                 19             Plaintiff served Lowe’s resident agent with the Verified Complaint on February 3, 2021.
                                                 20   Thus, the deadline to remove this action is March 5, 2021. Thus, this notice is timely.
                                                 21   IV.       CO-DEFENDANT CONSENT TO REMOVAL
                                                 22             To the best of the Lowe’s knowledge, there are no other defendants whose consent to
                                                 23   removal is required. Upon information and belief, no other party has been “joined and served”
                                                 24   pursuant to 28 U.S.C. § 1446(b)(2)(A). See Ex. B (State Court Docket).
                                                 25

                                                 26

                                                 27
                                                      1
                                                       In his Charge, it appears that Plaintiff was calculating an amount to the date that he filed his Charge at $6,224.40.
                                                 28   However, given his demand for two years of pay, this amount does not reflect his demand for two years pay.

                                                                                                                -4-
                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 5 of 7



                                                  1   V.        PLEADINGS, PROCESS, ORDERS, AND NOTICE
                                                  2             Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon,
                                                  3   or otherwise received by Lowe’s is attached hereto as Exhibit B.
                                                  4             The Defendants will also file a Notice of Removed Action in the Eighth Judicial District
                                                  5   Court, Clark County, Nevada, a true and correct copy of which (excluding exhibits) is attached
                                                  6   hereto as Exhibit D.
                                                  7   VI.       CONCLUSION
                                                  8             Because Lowe’s has timely filed its notice of removal of the Action, for which this Court
                                                  9   has original, diversity jurisdiction, and because all other requirements for removal have been met,
                                                 10   the Action is properly removed to this Court pursuant to 28 U.S.C. § 1441(a). Accordingly, Lowe’s
                                                 11   respectfully requests this Court assume full jurisdiction over the Action and that the Action be removed

                                                 12   to the United States District Court for the District of Nevada.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13    Dated: March 5, 2021                                     SNELL & WILMER L.L.P.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15                                                         By: /s/ Paul Swenson Prior
                                                 16                                                             Paul Swenson Prior, Esq.
                                                                                                                Nevada Bar No. 9324
                                                 17                                                             Theresa L. Guerra, Esq.
                                                                                                                Nevada Bar No. 15235
                                                 18                                                             3883 Howard Hughes Parkway, Suite
                                                                                                                1100
                                                 19                                                             Las Vegas, NV 89169

                                                 20
                                                                                                                Attorneys for Defendant Lowe’s Home
                                                 21                                                             Centers, LLC

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                        -5-
                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 6 of 7



                                                  1                                       CERTIFICATE OF SERVICE
                                                  2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
                                                  3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
                                                  4   true and correct copy of the foregoing NOTICE OF REMOVAL by method indicated below:
                                                  5
                                                         BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                           number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                  6
                                                                  A printed transmission record is attached to the file copy of this document(s).
                                                  7
                                                         BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                           postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                  8
                                                                  as set forth below.
                                                  9               Patrick W. Kang, Esq.
                                                                  Kyle R. Tatum, Esq.
                                                 10               Tiffany S. Yang, Esq.
                                                                  Kang & Associates, PLLC
                                                 11               6480 W. Spring Mountain Rd., Suite 1
                                                                  Las Vegas, NV 89146
                                                 12               Attorneys for Plaintiff
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                         BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                           delivery service company for delivery to the addressee(s) on the next business day.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15      BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                                                           messenger service with which this firm maintains an account, of the document(s) listed
                                                                  above to the person(s) at the address(es) set forth below.
                                                 16
                                                           BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                         the
                                                 17            individual(s) listed below.
                                                 18
                                                         BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                           electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                 19

                                                 20   DATED this 5th day of March, 2021.
                                                 21                                                    /s/ Maricris Williams
                                                                                                       An employee of SNELL & WILMER L.L.P.
                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                         -6-
                                                      4842-1375-2542
                                                      Case 2:21-cv-00376-APG-VCF Document 1 Filed 03/05/21 Page 7 of 7



                                                  1
                                                                       INDEX OF EXHIBITS TO NOTICE OF REMOVAL
                                                  2
                                                        Exhibit No                    Description                   No. of Pages
                                                  3         A                          Complaint                         9
                                                            B                  Summons and Complaint                     12
                                                  4         C                            Docket                          1
                                                            D                  Notice of Removed Action                  4
                                                  5

                                                  6

                                                  7

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                           -7-
                                                      4842-1375-2542
